Citation Nr: 0916968	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to October 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which, in part, denied the Veteran's claim of 
entitlement to service connection for a low back disability.  

In October 2006, the Board issued a decision which denied 
service connection for a lumbar spine disability.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
December 2007, counsel for the Veteran and the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that "the Board erred by relying on an 
insufficient examination report and neither the Board nor the 
examiner adequately considered lay evidence in support of the 
claim."  See the December 2007 Joint Motion, page 1.

An Order of the Court dated December 18, 2007 granted the 
motion and vacated the Board's decision.  The case was 
subsequently returned to the Board.

The Board remanded the case in June 2008 in order to obtain a 
medical nexus opinion.  The Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

Referred issues

In July 2006, the Veteran raised the issues of entitlement to 
service connection for hypertension and headaches.  Those 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed osteoarthritis and degenerative disc 
disease of the lumbar spine and his military service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
lumbar spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motion

As was noted in the Introduction, this case was remanded by 
the Court in December 2007 pursuant to a Joint Motion for 
Remand.  The Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
this matter has been undertaken with that obligation in mind.

The parties to the Joint Motion determined that the April 
2006 VA medical opinion of record was insufficient, as it did 
not address the Veteran's two claimed in-service injuries.  
The Joint Motion also found that the Board and the VA 
examiner failed to consider all of the lay evidence of record 
concerning the Veteran's injuries and back symptoms 
subsequent to service, namely a "buddy" statement from a 
fellow serviceperson and statement from the Veteran's sister.  

Subsequent efforts to comply with the Court's directives will 
be discussed immediately below.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in June 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
opinion to determine whether there is any relationship 
between the Veteran's current lumbar spine disability and his 
military service, with specific consideration of his claimed 
injuries in Vietnam and Germany as well as the lay statements 
of record.  The AOJ was then to readjudicate the claim.  

A medical nexus opinion was obtained in accordance with the 
Board's remand instructions in August 2008.  This recently-
obtained medical evidence will be discussed below.  The 
Huntington RO subsequently readjudicated the claim in the 
September 2008 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The Veteran argues that the remand instructions have not been 
complied with because the RO did not discuss medical evidence 
in his favor upon readjudication of  the claim.  See the 
November 7, 2008 Response to the Supplemental Statement of 
the Case.  That the RO did not specifically mention medical 
opinions in the Veteran's favor does not mean they were not 
considered upon readjudication.  
Indeed, the SSOC specifically stated:  "09-16-2008  Claim 
considered based on all evidence of record."  

The RO does not have to discuss every piece of evidence 
reviewed.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. 
Cir. 2000) ["the regulation requires no specific reference 
in the [RO] decision to every piece of evidence . . . 
reviewed"].  

In short, the Veteran's argument is meritless.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's October 2006 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's October 2, 2006 
decision, pages 3-8.]  The Court-adopted Joint Motion did not 
identify any defect in the Board's October 2006 decision 
regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's December 2007 Order serves to vacate the 
Board's October 2006 decision and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
October 2006 decision, the Veteran has already had an 
extensive advisement of the evidence that would be required 
to substantiate the claim.

Subsequent to the Court's December 2007 Order, on January 15, 
2008, the Board wrote to the Veteran, asking if there was any 
additional evidence and argument to submit.  This satisfies 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).] 

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran is fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

One of the reasons for remand, as stated by the parties to 
the Joint Motion, was the insufficiency of the April 2006 VA 
medical opinion of record, as it did not address the 
Veteran's two claimed in-service injuries or consider the lay 
statements of record.  A medical opinion addressing these 
matters was obtained in August 2008.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
examination must be adequate.  The Veteran's representative 
argues that the August 2008 VA examination is inadequate, as 
it was provided "without supporting rationale" and lacked 
sufficient detail.  See the March 23, 2009 Appellate Brief 
Presentation, pages 2-3.  

Contrary to the representative's assertions, the August 2008 
VA examination report appears to be complete, thorough and 
well-reasoned.  The examiner indicated complete review of the 
claims file and discussed all pertinent evidence in a 
detailed medical history, including the lay statements 
specifically referenced by the parties to the Joint Motion, 
the Veteran's description of injuries sustained in Vietnam 
and Germany, and the private medical opinions submitted by 
the Veteran.  
The Veteran's representative has not indicated what further 
detail should have been provided by the examiner in this 
opinion.  

In short, the contention of the Veteran's representative as 
to the inadequacy of the August 2008 VA examination report is 
without merit.  

No other deficiencies in VA's duty to assist were identified 
in the Court-adopted Joint Motion, and there is no indication 
that there exists any pertinent evidence which has not been 
obtained.

The Board will therefore move on to a discussion of the 
merits of the claim.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), the records contains 
diagnoses of osteoarthritis and degenerative disc disease of 
the lumbar spine.  Hickson element (1) is accordingly met for 
the claim.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
low back disease, to include arthritis, in service.  In 
particular, the Veteran's service treatment records, to 
include physical examination just prior to the Veteran's 
separation in August 1978, are negative for any complaints, 
symptoms, diagnosis or treatment of a low back disability.  

The Board also notes that degenerative changes in the lumbar 
spine were not identified within the one-year period for 
presumptive service connection for arthritis.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to in-service injury, the Veteran contends that 
he sustained two low back injuries: the first in 1971 when he 
fell from a gun mount in Vietnam, and the second in October 
1974 when he fell between railroad cars.  He also asserts 
that he is a veteran of combat, and that a back injury may 
therefore be presumed under 38 U.S.C.A. § 1154(b).  See the 
February 2004 RO hearing transcript, page 3.  

The Veteran's DD Form 214 lists a military occupational 
specialty (MOS) of cannon crewman and confirms his presence 
in Vietnam.  Moreover, an October 1974 service treatment 
record indicates the Veteran pulled a muscle in his right 
shoulder and neck, corroborating his allegation of a fall 
that month.  Thus, for purposes of this decision, the Board 
will recognize that the Veteran may have suffered a low back 
injury or injuries in service.  Accordingly, Hickson element 
(2) is satisfied.

The critical question in this case, therefore, is the third 
Hickson element, medical nexus.  The Board again notes that 
38 U.S.C.A. 1154(b) only provides an evidentiary presumption 
concerning events in service; it does not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.

There are three opinions against the Veteran's claim.  The 
September 2004 VA examiner, who took a detailed medical 
history including the 1971 and 1974 in-service injuries 
described by the Veteran, determined that there was no 
relationship between his current lumbar spine disability and 
military service.  

Also of record is the report of the April 2006 VA examiner, 
who determined that:

Based on a review of the medical records, 
[the September 2004] compensation and 
pension examination, and a "current" 
assessment of all documents in the claims 
folder, it is the opinion of this examiner 
that the [V]eteran's current lumbar spine 
condition is not related to his military 
service.  The medical rationale for this 
opinion is based on the observation that the 
[V]eteran was treated for elective 
conditions following his return from 
Vietnam, and if he had sustained any 
significant trauma to his back he would have 
more than likely presented for assessment.  
The contention that he experienced 
"silent" injuries to his lower back and 
that they suddenly presented at the time of 
his twisting injury in 1993 as a result of 
his military service is not a reasonable 
medical probability.  

The [V]eteran did not show any evidence of 
ongoing care for a back problem following 
his discharge from the military in 1978 and 
his presentation for assessment and 
treatment of back problems in the 1990s, 
before he underwent surgery in 1996, and 
this is the primary rationale for the 
medical opinion that the [V]eteran's current 
lower back condition is not related to 
military service.

As described elsewhere in this decision, the Court-adopted 
Joint Motion determined the April 2006 VA examiner's opinion 
to be inadequate, in particular because it did not address 
the Veteran's two in-service injuries.  The Board sought an 
additional medical opinion to address the concerns detailed 
in the Joint Motion.  The claims folder was referred to an 
orthopedic surgeon in August 2008, who also determined there 
was no relationship between the Veteran's current lumbar 
spine disabilities and his in-service injuries:

After a thorough review of [the Veteran's] 
entire C-file as well as private medical 
records, letters and [the Veteran's] history 
and physical with [the Veteran] and his wife 
it is my opinion that it is less likely as 
not that [the Veteran's] current back 
problem is related to his in-service 
activity or injuries.  This includes a fall 
in Vietnam and in Germany. There is no doubt 
that [the Veteran] has used his back a lot 
while in the service.  There is no medical 
evidence to support the connection between 
[the Veteran's] service activity and his 
present problem.  
[Emphasis added by the Board.]

Contrary to these findings are two statements from H.A.G., 
M.D.  In the first statement, dated in December 2004, Dr. 
H.A.G. concludes that "the [Veteran] considered his spine 
problem as being genuinely related to the precedents from 
his Army service . . . ."  Dr. H.A.G. submitted a second 
opinion in March 2008, which stated the Veteran's lumbar 
spine problems "developed chronically due to an overload 
and /or repetitive traumas in the specified area, conditions 
to which [the Veteran] was exposed to during his time in the 
military service."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the 
September 2004, April 2006 and August 2008 VA examiners, who 
found no evidence of a relationship between the Veteran's 
current lumbar spine problems and service, to be of greater 
probative value than Dr. H.A.G.'s opinions to the contrary. 
[Although the April 2006 VA examiner did not consider certain 
medical records, this does not preclude the Board from 
considering his opinion in adjudicating the instant claim.  
In fact, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).]

The VA examiners based their opinions as to a lack of medical 
nexus relationship on a review of the pertinent evidence in 
the Veteran's claims file, including the Veteran's 
pertinently negative service treatment records and the lack 
of pertinent evidence for decades after service.  [The Board 
notes in passing that the September 2004 VA examiner did not 
specifically indicate claims file review in conjunction with 
his examination; however, he cited to the Veteran's discharge 
examination and private records dated in 1996, which 
indicates that such review if fact took place.]  In contrast, 
Dr. H.A.G. failed to indicate a longitudinal review of the 
Veteran's pertinent medical records.  

The opinions of the VA examiners appear to be congruent with 
the Veteran's relevant medical history, which 
(notwithstanding the in-service injuries described above) was 
negative for identified back problems in service and 
similarly negative for a number of years after service. 

Dr. H.A.G. offered no rationale for his finding that the 
Veteran's lumbar spine problems are due to the in-service 
injuries, particularly in light of the decades-long gap 
between the Veteran's separation from service in October 1978 
and the initial post-service assessment of a back problem in 
January 1996.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Indeed, Dr. H.A.G.'s December 2004 opinion appears to be a 
bare transcription of the Veteran's own assertions.  Such is 
entitled to no more consideration than the Veteran's own 
statements. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

There is also the matter of the qualifications of Dr. H.A.G., 
who is self-described as a "Traumatologist and Orthopedist 
[sic] Surgeon."  It appears that Dr. H.A.G. practices in 
Mexico; indeed, his report was in Spanish [an English 
translation was obtained].  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  By way 
of contrast, all three VA examiners are M.D.s and orthopedic 
surgeons.  The August 2008 VA examiner took pains to state 
that he was "a board certified orthopedic surgeon". 

Unlike the opinions of the Dr. H.A.G., the opinions of the VA 
examiners appear to be based on a review of the Veteran's 
entire medical history, including the Veteran's description 
of his in-service injuries and lay statements relating his 
back problems to service as requested by the parties to the 
Joint Motion.  The opinions are also well-reasoned and draw 
on specific aspects from the Veteran's medical history, 
including: the March 1977 separation examination, which was 
negative for back problems; the Veteran's post-service injury 
in 1993, and his report of only seven years of low back pain 
in January 1996.   See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].  As such, 
the Board finds these opinions to be highly probative. 

The only other evidence in the claims file alleging that the 
Veteran's lumbar spine problems are due to service consists 
of the Veteran's statements and those of his sister and 
E.R.P.  It is well settled, however, that as lay persons 
without medical training the Veteran, his sister and E.R.P. 
are not qualified to render medical opinions regarding 
matters such as etiology of disease, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the Veteran, his sister and 
E.R.P. are accordingly lacking in probative value. 

Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of nexus and element 
(3) is not met.

The Veteran asserts that his lumbar spine symptomatology 
began in service and that he suffered from it continually 
until the present day.  See the February 2004 hearing 
transcript, page 8.  The lay statement from his sister is to 
the same effect.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, 
concerning continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As described above, there were no medical findings of 
lumbar spine symptomatology until 1996.  At that time the 
Veteran described seven years of back pain.  See Maxson, 
supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

In light of the Veteran's pertinently negative medical 
history for many years after service, the Board finds that 
supporting medical evidence is lacking.  Continuity of 
symptomatology has not been demonstrated.

For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on that 
basis.

In conclusion, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  The befit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


